Citation Nr: 0423381	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-10 380	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a right hand disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran's had active service from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Board notes that the veteran has been granted VA pension 
benefits due to a severe respiratory disability.

The veteran's claim of entitlement to service connection for 
a right hand disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  

The veteran's has made a claim for entitlement to service 
connection for a right hand disorder which he claims resulted 
from a fall during service.  In a statement dated in March 
2002, he reported that while building a barrack in Vietnam, a 
support for a trestle broke and he fell about 30 feet to the 
floor below, landing on his right shoulder.  In a statement 
dated in July 1976 he had previously reported that he had 
fallen from a trestle in Vietnam in 1967 or 1968 and injured 
his back and right arm.  The service records reveal that he 
was seen in July 1968 for a sore back and that when he was 
examined prior to his release from service he reported a 
history of recurrent back pain and a painful or "trick" 
shoulder or elbow, noting that in Vietnam he fell and hurt 
his back.  The examiner noted the following:  "R shoulder -- 
fell -- age 21 -- RVN."  

He has not been examined by the VA concerning the claimed 
disorder.  VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In the case of 
a claim for disability compensation, the assistance provided 
by the VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Board finds 
that there is supporting evidence indicating that the veteran 
experienced an injury in service which may have resulted in a 
right hand disability and concludes that a medical opinion is 
required to determine whether there is a nexus between the 
veteran's claimed right hand disorder and service. 

The veteran reported that he had received treatment for his 
right hand condition at the VA Medical Centers in Tuskegee, 
and Birmingham, Alabama.  The RO should request treatment 
records for the veteran's right hand condition from these 
medical facilities from 1970 to the present.  (VAMC treatment 
records from Birmingham, Alabama from May 2002 are in the 
claims file).  The Board emphasizes that records generated by 
VA or other Federal facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vets. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vets. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from the 
identified VA facility, following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2003), as regards requesting medical 
records from Federal facilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all outstanding 
records of treatment of the veteran's 
right hand disorder from the Tuskegee and 
Birmingham, Alabama VAMCs, from 1970 to 
the present which are not already of 
file.

2.  The RO should arrange for the veteran 
to undergo a VA medical examination by an 
appropriate specialist to determine the 
nature and etiology of any diagnosed 
right hand disorder.  The claims file 
must be made available to the examiner.  
The examiner should elicit details 
concerning the in-service fall and all 
right shoulder and hand complaints that 
the veteran has experienced since the in-
service fall.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner is requested to 
indicate whether the veteran currently 
has a right hand disorder.  If the 
veteran currently has a right hand 
disorder the examiner is requested to 
specifically express an opinion as to 
whether it is as least as likely as not 
that any current right hand disorder 
began during service or is related to any 
incident of such service, including the 
in-service fall.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


